Execution Version
 
SHARE CHARGE


DATED 28th SEPTEMBER 2007
DIOMED, INC.
 
as Chargor


HERCULES TECHNOLOGY CAPITAL GROWTH, INC.
as Chargee


Bingham McCutchen (London) LLP
London
 

--------------------------------------------------------------------------------




Table of Contents



 
Page
CONTENTS      
1
DEFINITIONS AND INTERPRETATION
1
2
UNDERTAKING TO PAY
3
3
FIXED CHARGES
3
4
FURTHER ASSURANCE AND ADDITIONAL OBLIGATIONS
3
5
SECURITIES
4
6
REPRESENTATIONS
5
7
GENERAL UNDERTAKINGS
7
8
POWERS OF THE CHARGEE
7
9
APPOINTMENT OF RECEIVER
7
10
POWER OF ATTORNEY
9
11
FINANCIAL COLLATERAL
10
12
PROTECTION OF PURCHASERS
10
13
SAVING PROVISIONS
10
14
CONSOLIDATION OF ACCOUNTS AND SET-OFF
12
15
RETENTION OF SECURITY
12
16
CURRENCY
12
17
APPLICATION
12
18
NOTICES
13
19
NEW ACCOUNTS
13
20
CONTINUING SECURITY
14
21
CHANGE OF PARTIES
14
22
TAX AND INDEMNITIES
14
23
OTHER INDEMNITIES
15
24
REMEDIES CUMULATIVE ETC.
16
25
PROVISIONS SEVERABLE
16
26
CHARGEE’S CERTIFICATE
16
27
AMENDMENTS
16
28
AMENDMENTS TO LOAN DOCUMENTS
16
29
COUNTERPARTS
16
30
LAW
16
31
ENFORCEMENT
17
THE SCHEDULE
18
SHARES
18

 
i

--------------------------------------------------------------------------------


 
THIS DEED is dated 28th September 2007 and made between:
 

(1)
DIOMED, INC., a company incorporated under the laws of Delaware, United States
with registered organisational identification number 2838212 (the "Chargor");
and

 

(2)
HERCULES TECHNOLOGY CAPITAL GROWTH, INC., a company organised under the laws of
the State of Maryland with its principal place of business at 400 Hamilton Ave.,
Suite 310, Palo Alto, California 94301 (the “Chargee”).

 
RECITALS
 
(A)
By a loan and security agreement (as amended, and which may from time to time be
further amended, modified, supplemented, extended or restated, the "Loan
Agreement") dated as of September 28, 2007 and made between Diomed Holdings,
Inc. (the "Parent"), the Chargor and the Chargee, the Chargee agreed to make
available certain facilities on the terms and conditions contained in the Loan
Agreement.

 
(B)
It is a term of the Loan Agreement that the Chargor enter into this Share
Charge.

 
THIS DEED WITNESSES
 
1
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
In this Share Charge, unless otherwise defined or provided for in this Share
Charge, words and expressions shall have the same meanings as is given to them
in the Loan Agreement. In addition, the following definitions apply:
 
"Borrower" has the meaning given to it in the Loan Agreement.
 
"Charged Portfolio" means the Securities and the Related Assets.
 
"Default Rate" means the rate of interest per annum as described in Section 2.3
of the Loan Agreement.
 
"Group" means the Parent and each of its Subsidiaries for the time being.
 
"Loan Documents" has the meaning given to it in the Loan Agreement.
 
"Party" means a party to this Share Charge.
 
"Receiver" means a receiver appointed pursuant to the provisions of this Share
Charge or pursuant to any applicable law and such expression shall include,
without limitation, a receiver and manager.
 
"Related Assets" means all dividends, interest and other monies payable in
respect of the Shares and all other rights, benefits and proceeds in respect of
or derived from the Shares (by way of redemption, bonus, preference, option,
substitution, conversion or otherwise).
 
"Secured Obligations" means the actual, contingent, present and/or future
obligations and liabilities of each Borrower to the Chargee under or pursuant to
the Loan Documents.
 

--------------------------------------------------------------------------------


 
"Securities" means:
 

(a)
all securities and investments of any kind (including the Shares and all stocks,
shares, debentures, books, notes, loan capital, units, depositing receipts,
commercial paper and certificates of deposit) of Diomed Limited; and

 

(b)
all warrants, options or other rights to subscribe for, purchase or otherwise
acquire securities or investments of Diomed Limited;

 
(including, without limitation, the Securities listed in the Schedule (Shares))
in each case now, or from time to time, owned by the Chargor or (to the extent
of its interest) in which it now, or from time to time, has an interest.
 
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
 
"Shares" means the issued shares in Diomed Limited that are listed and described
in the Schedule (Shares).
 
1.2
Clause Headings

 
Clause headings are for convenience of reference only and shall not affect the
construction of this Share Charge.
 
1.3
Interpretation

 
In this Share Charge (unless otherwise provided):
 

 
(a)
references to Clauses and Schedules are to be construed as references to the
Clauses of, and Schedules to, this Share Charge;

 

 
(b)
references to this Share Charge or to any other document or agreement are to be
construed as references to this Share Charge or that document or agreement as is
in force for the time being and as amended, varied, supplemented, substituted or
novated from time to time;

 

 
(c)
words importing the singular shall include the plural and vice versa;

 

 
(d)
references to a person shall be construed so as to include that person's
assigns, transferees or successors in title and shall be construed as including
references to an individual, firm, partnership, joint venture, company,
corporation, unincorporated body of persons or any state or any agency thereof;

 

 
(e)
references to any statute or statutory provision include any statute or
statutory provision which amends, extends, consolidates or replaces the same, or
which has been amended, extended, consolidated or replaced by the same, and
shall include any orders, regulations, instruments or other subordinate
legislation made under the relevant statute;

 

 
(f)
references to liability or liabilities are to be construed to include all
liabilities and obligations whether actual, contingent, present or future and
whether incurred solely or jointly;

 

 
(g)
the words other and otherwise shall not be construed ejusdem generis with any
foregoing words where a wider construction is possible;

 
2

--------------------------------------------------------------------------------


 

 
(h)
the words including and in particular shall be construed as being by way of
illustration or emphasis only and shall not be construed as, nor shall they take
effect as, limiting the generality of any foregoing words; and

 

 
(i)
a "guarantee" shall be construed so as to include an indemnity, bond, standby
letter of credit and any other obligation (whatever called) of any person to pay
for, purchase, provide funds for the payment of, indemnify against the
consequences of default in the payment of, or otherwise be responsible for, any
indebtedness or other obligation of any other person.

 
1.4
Rights of Third Parties

 
A person who is not a Party has no right under the Contract (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this Share
Charge, and the consent of any person who is not a Party is not required to
rescind or vary this Share Charge at any time.
 
2
UNDERTAKING TO PAY

 
2.1
Undertaking to pay

 
The Chargor shall pay and discharge the Secured Obligations when they fall due
in accordance with the terms of the Loan Documents.
 
2.2
Chargor Intent

 
Without prejudice to the generality of 13.2 (Waiver of Defences), the Chargor
expressly confirms that it intends that the charge created under this Share
Charge shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Loan Documents and/or any
facility or amounts made available under the Loan Documents for the purposes of
or in connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructuring; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time and any fees, costs and/or expenses associated with
any of the foregoing.
 
3
FIXED CHARGES 

 
Fixed Charges
 
In consideration of the Chargee making available the facilities in the Loan
Agreement, the Chargor, with full title, guarantee, as continuing security for
the payment of the Secured Obligations, charges, in favour of the Chargee by way
of first fixed charge all its Charged Portfolio (including, without limitation,
that described in the Schedule (Shares)).
 
4
FURTHER ASSURANCE AND ADDITIONAL OBLIGATIONS

 
4.1
Further Assurance

 
The Chargor shall, at the request of the Chargee and at the cost of the Chargor,
forthwith do all acts and things and execute in favour of the Chargee, or as it
may direct, such further or other legal assignments, transfers, mortgages,
charges, securities and other deeds and documents as the Chargee may reasonably
require, in such form as the Chargee may require, in order to:
 
3

--------------------------------------------------------------------------------


 

 
(a)
protect, preserve, perfect or improve the security intended to be conferred on
the Chargee by or pursuant to this Share Charge; or

 

 
(b)
to facilitate the realisation of all or any of the Charged Portfolio and
exercise all of the rights and powers conferred on the Chargee, any Receiver or
any delegate or either of the same for the purpose thereof or in connection
therewith.

 
4.2
Additional Obligations

 
The obligations of the Chargor under this Clause shall be in addition to and not
in substitution for the covenants for further assurance deemed to be included
herein by virtue of the Law of Property (Miscellaneous Provisions) Act 1994.
 
5
SECURITIES

 
5.1
Acquisition of Securities

 
The Chargor shall notify the Chargee promptly upon the acquisition of, or
agreement to acquire, any Securities.
 
5.2
Deposit of Deeds

 
The Chargor shall immediately after the execution of this Share Charge (or as
the Chargee directs) deposit with the Chargee all deeds, certificates and other
documents constituting or evidencing title to any of its Shares together with
stock transfer forms and other transfers of such Shares executed in blank, as
the Chargee requires.
 
5.3
Voting prior to enforcement

 
Subject to Clause 5.4 (Voting after enforcement), the Chargor shall be entitled
to exercise or direct the exercise of the voting and other rights attached to
any of the Shares as it seems fit, provided that:
 

 
(a)
such exercise does not breach the term of any Loan Document; and

 

 
(b)
such exercise of, or failure to exercise, those rights would not, or would not
reasonably be likely to, in the reasonable judgment of the Chargee, materially
impair the value of the relevant Shares and would not, or would not reasonably
be likely to otherwise prejudice the interests of the Chargee under any Loan
Document.

 
5.4
Voting after enforcement

 
At any time while an Event of Default is continuing:
 

 
(a)
the Chargee or the Receiver shall be entitled to exercise or direct the exercise
of the voting and other rights attached to any Securities in such manner as it
or he sees fit as proxy for and in the name of the Chargor; and

 

 
(b)
the Chargor shall comply or procure the compliance of any directions of the
Chargee or the Receiver in respect of the exercise of those rights and shall
promptly execute and/or deliver to the Chargee or the Receiver such forms of
proxy as it or he requires with a view to enabling such person as it or he
selects to exercise those rights.

 
4

--------------------------------------------------------------------------------


 
5.5
Undertaking relating to Securities

 
The Chargor hereby undertakes with the Chargee that it shall:
 

 
(a)
duly and promptly pay (or, in respect of Securities of which the Chargee is the
legal owner, pay to the Chargee on demand amounts in respect of) all calls,
instalments or other payments which may be made or become due in respect of any
of the Securities as and when the same from time to time become due (and if the
Chargor does not do so, the Chargee may make such payments on behalf of the
Chargor);

 

 
(b)
comply promptly with any notice served on it under the Companies Act 1985;

 

 
(c)
not (without the prior consent in writing of the Chargee or save to the extent
permitted under the Loan Documents):

 

 
(i)
permit any person other than the Chargor or the Chargee (or its nominee) to be
registered as holder of the Securities or any part thereof; or

 

 
(ii)
permit any reorganisation of share capital, any alteration of rights in respect
of any class of shares in the company whose shares are changed or the amendment
of any provision of the memorandum of association or articles of association of
that company; and

 

 
(d)
not do or cause or permit to be done anything which may in any way depreciate,
jeopardise or otherwise prejudice the interest of the Chargee in, or the value
to the Chargee of, the Securities and use its best endeavours not to permit a
variation of any rights attaching to any of the Securities.

 
5.6
Communications

 
The Chargor shall promptly deliver to the Chargee a copy of each circular,
notice, report, set of accounts or other documents received by it or its nominee
in connection with any Securities as the Chargee requires.
 
6
REPRESENTATIONS

 
6.1
General

 
The Chargor makes on the date of this Share Charge the representations and
warranties set out in this clause 6 to the Chargee.
 

6.2
No Security

 
The Charged Portfolio is beneficially owned by the Chargor free from any
Security other than any Permitted Lien.
 
6.3
Ownership of Charged Portfolio

 
The Chargor is the sole legal and beneficial owner of all of the Charged
Portfolio.
 
6.4
No proceedings pending or threatened

 
No litigation, arbitration or administrative proceeding has currently been
started or, to the knowledge of the Chargor, threatened in relation to any of
the Charged Portfolio.
 
5

--------------------------------------------------------------------------------


 
6.5
Shares

 
The Shares are fully paid and the Shares constitute 65% of the entire share
capital of Diomed Limited.
 
6.6
Binding obligations, no avoidance

 

(a)
The obligations expressed to be assumed by the Chargor under this Share Charge
are legal, valid, binding and enforceable obligations.

 

(b)
This Share Charge creates the Security which it purports to create and to the
best of the Chargor's knowledge and belief (having made due and careful enquiry)
is not liable to be avoided or otherwise set aside on the liquidation or
administration of the Chargor or otherwise.

 
6.7
Status

 
The Chargor:
 

 
(a)
is a corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation; and

 

 
(b)
has the power to own its assets and carry on its business as it is being
conducted.

 
6.8
Non-conflict with other obligations

 
The entry into and performance by the Chargor of, and the transactions
contemplated by, this Share Charge do not and will not conflict with:
 

(a)
any law or regulation applicable to it;

 

(b)
its constitutional documents; or

 

(c)
any agreement or instrument binding upon it or any of its assets.

 
6.9
Power and authority

 
The Chargor has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, this
Share Charge and the transactions contemplated by this Share Charge.
 

6.10
Validity and admissibility in evidence

 
All authorisations, consents, approvals, resolutions, licences, exemptions,
filings, notarisations or registrations required or desirable:
 

(a)
to enable the Chargor lawfully to enter into, exercise its rights and comply
with its  obligations in this Share Charge; and

 

(b)
to make this Share Charge admissible in evidence in its jurisdiction of
incorporation,

 
have been obtained or effected and are in full force and effect.
 
6

--------------------------------------------------------------------------------


 
7
GENERAL UNDERTAKINGS

 
7.1
Negative Pledge

 
The Chargor covenants that it shall not, nor shall it agree or purport to,
create or permit to subsist any Security whether in any such case ranking in
priority to or pari passu with or after the security created by this Share
Charge save to the extent permitted or required under the Loan Agreement.
 
7.2
Restrictions on Disposals

 
The Chargor covenants that it shall not, nor shall it agree or purport to, sell,
discount, factor, transfer, lease, lend or otherwise dispose of, whether by
means of one or a number of transactions related or not and whether at one time
or over a period of time, the whole or any part of its Securities.
 
8
POWERS OF THE CHARGEE

 
8.1
Powers of Mortgagee

 
At any time after the Chargee shall have served notice on the Chargor demanding
payment or discharge by the Chargor of all or any of the Secured Obligations or
if requested by the Chargor, the Chargee may exercise without further notice and
without any of the restrictions contained in section 103 of the Law of Property
Act 1925, whether or not it shall have appointed a Receiver or Administrator,
all the powers conferred on mortgagees by the Law of Property Act 1925 and all
the powers and discretions conferred by this Share Charge.
 
8.2
Restriction on Consolidating Mortgages to be Excluded

 
The restriction on the right of consolidating mortgage securities contained in
section 93 of the Law of Property Act 1925 shall not apply to this Share Charge.
 
8.3
No Liability as Mortgagee in Possession

 
So far as permitted by law, neither the Chargee nor any Receiver shall by reason
of it or any Receiver entering into possession of any part of the Charged
Portfolio when entitled so to do be liable to account as mortgagee in possession
or be liable for any loss or realisation or for any default or omission for
which a mortgagee in possession might be liable.
 
9
APPOINTMENT OF RECEIVER 

 
9.1
Appointment

 
At any time after the Chargee shall have served notice pursuant to the terms of
the Loan Agreement on the Chargor demanding the payment or discharge by the
Chargor of all or any of the Secured Obligations or if requested by the Chargor
the Chargee may appoint one or more persons to be a Receiver or Receivers of the
Charged Portfolio or any part of the Charged Portfolio.
 
9.2
Receivers to act Jointly

 
If at any time and by virtue of any such appointment(s) any two or more persons
shall hold office as Receivers, of the same assets or income, such Receivers,
may act jointly and/or severally so that each one of such Receivers shall be
entitled (unless the contrary shall be stated in any of the deed(s) or other
instrument(s) appointing them) to exercise all the powers and discretions hereby
conferred on Receivers individually and to the exclusion of the other or others
of them.
 
7

--------------------------------------------------------------------------------


 
9.3
Appointment, etc, in Writing

 
Every such appointment or removal, and every delegation, appointment or removal
by the Chargee in the exercise of any right to delegate its powers or to remove
delegates herein contained, may be made in writing under the hand of any
authorised officer or other officer of the Chargee.
 
9.4
Powers of Receiver

 
Every Receiver shall have:
 

 
(a)
all the powers conferred by the Law of Property Act 1925 on mortgagees in
possession and receivers appointed under that Act; and

 

 
(b)
all the powers of the Chargee hereunder.

 
9.5
Sale by Receiver or Chargee

 
In making any sale or other disposal of any of the Charged Portfolio in the
exercise of their respective powers, the Receiver or the Chargee, as the case
may be, may accept, as and by way of consideration for such sale or other
disposal, cash, shares, loan capital or other obligations, including without
limitation consideration fluctuating according to or dependent upon profit or
turnover and consideration the amount whereof is to be determined by a third
party. Any such consideration may be receivable in a lump sum or by instalments.
 
9.6
Application of Proceeds

 
All moneys received by any Receiver appointed under this Share Charge shall be
applied in the following order:
 

 
(a)
in the payment of the costs, charges and expenses of and incidental to the
Receiver's appointment and the payment of his remuneration;

 

 
(b)
in the payment and discharge of any outgoings paid and liabilities incurred by
the Receiver in the exercise of any of the powers of the Receiver;

 

 
(c)
in providing for the matters (other than the remuneration of the Receiver)
specified in the first three paragraphs of section 109(8) of the Law of Property
Act 1925;

 

 
(d)
in or towards payment of any debts or claims which are required by law to be
paid in preference to the Secured Obligations but only to the extent to which
such debts or claims have such preference;

 

 
(e)
in or towards the satisfaction of the Secured Obligations in such order as the
Chargee may conclusively determine; and

 

 
(f)
any surplus shall be paid to the Chargor or other person entitled thereto.

 
The provisions of this Clause and Clause 9.8 (Remuneration of Receiver) shall
take effect as and by way of variation and extension to the provisions of
section 109(8) of the Law of Property Act 1925, which provisions as so varied
and extended shall be deemed incorporated herein.
 
8

--------------------------------------------------------------------------------


 
9.7
Receiver to act as agent

 
Every Receiver of the Chargor shall be the agent of the Chargor which shall be
solely responsible for his acts and defaults and for the payment of his
remuneration.
 
9.8
Remuneration of Receiver

 
Every Receiver shall be entitled to remuneration for his services at a rate to
be fixed by agreement between him and the Chargee (or, failing such agreement,
to be conclusively fixed by the Chargee) commensurate with the work and
responsibilities involved upon the basis of charging from time to time adopted
in accordance with his current practice or the current practice of his firm and
without being limited to the maximum rate specified in section 109(6) of the Law
of Property Act 1925.
 
10
POWER OF ATTORNEY

 
10.1
Grant of Power of Attorney

 
The Chargor hereby irrevocably appoints the following, namely:
 

 
(a)
the Chargee;

 

 
(b)
each and every person to whom the Chargee shall from time to time have delegated
the exercise of the power of attorney conferred by this Clause 10; and

 

 
(c)
any Receiver appointed hereunder and for the time being holding office as such;

 
jointly and also severally to be its attorney or attorneys and in its name and
otherwise on its behalf to do all acts and things and to sign, seal, execute,
deliver, perfect and do all deeds, instruments, documents, acts and things which
may be required for carrying out any obligation imposed on the Chargor by or
pursuant to this Share Charge and subject to the terms of the Loan Agreement,
for carrying any sale, lease or other dealing by the Chargee or such Receiver
into effect, for conveying or transferring any legal estate or other interest in
land or other property or otherwise howsoever, for getting in the Charged
Portfolio, and generally for enabling the Chargee and the Receiver to exercise
the respective powers conferred on them by or pursuant to this Share Charge or
by law. The Chargee shall have full power to delegate the power conferred on it
by this Clause, but no such delegation shall preclude the subsequent exercise of
such power by the Chargee itself or preclude the Chargee from making a
subsequent delegation thereof to some other person; any such delegation may be
revoked by the Chargee at any time.
 
9

--------------------------------------------------------------------------------


 
10.2
Powers of Attorney Act 1971

 
The power of attorney hereby granted is as regards the Chargee, its delegates
and any such Receiver (and as the Chargor hereby acknowledges) granted
irrevocably and for value as part of the security constituted by this Charge to
secure proprietary interests in and the performance of obligations owed to the
respective donees within the meaning of the Powers of Attorney Act 1971.
 
11
FINANCIAL COLLATERAL

 
To the extent that any part of this Share Charge constitutes a “financial
collateral arrangement” (as defined in the Financial Collateral Arrangements
(No.2) Regulations 2003 (the "Regulations")) the Chargee shall have the right:
 

 
(a)
(after the occurrence of an Event of Default which is continuing) to use and
dispose of any part of the Charged Assets which constitutes "financial
collateral" (as defined in the Regulations ("Financial Collateral")), in which
case the Chargee shall comply with the requirements of the Regulations as to
obtaining "equivalent financial collateral" (as defined in the Regulations); and

 

 
(b)
(at any time after this Share Charge becomes enforceable) to appropriate any
part of the Charged Portfolio which constitutes Financial Collateral in or
towards satisfaction of the Secured Obligations in accordance with the
Regulations.

 
12
PROTECTION OF PURCHASERS

 
No purchaser or other person dealing with the Chargee or its delegate or any
Receiver appointed hereunder shall be bound to see or enquire whether the right
of the Chargee or such Receiver to exercise any of its or his powers has arisen
or become exercisable or be concerned with notice to the contrary, or be
concerned to see whether any such delegation by the Chargee shall have lapsed
for any reason or been revoked.
 
13
SAVING PROVISIONS

 
13.1
Reinstatement

 
If any payment by a Borrower or any discharge given by the Chargee (whether in
respect of the obligations of any Borrower or any security for those obligations
or otherwise) is avoided or reduced as a result of insolvency or any similar
event:
 

 
(a)
the liability of the Chargor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

 
(b)
the Chargee shall be entitled to recover the value or amount of that security or
payment from the Chargor as if the payment, discharge, avoidance or reduction
had not occurred.

 
13.2
Waiver of Defences

 
The obligations of the Chargor under this Share Charge will not be affected by
an act, omission or thing which, but for this Clause 13.2, would reduce, release
or prejudice any of its obligations under this Share Charge (without limitation
and whether or not known to it or the Chargee), including:
 
10

--------------------------------------------------------------------------------


 

 
(a)
any time, waiver or consent granted to, or composition with, any Borrower or
other person;

 

 
(b)
the release of any other Borrower or any other person under the terms of any
composition or arrangement with any creditor or any member of the Group;

 

 
(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against or security over
assets of, any Borrower or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

 
(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members of the Group or status of a Borrower or any
other person;

 

 
(e)
any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of any Loan Document or any
other document or security including without limitation any charge in the
purpose of, any extension of or any increase in any facility or the addition of
any new facility under any Loan Document or other document or security;

 

 
(f)
any unenforceability, illegality or invalidity of any obligation of any person
under any Loan Document or any other document or security; or

 

 
(g)
any insolvency or similar proceedings.

 
13.3
Immediate Recourse

 
The Chargor waives any right it may have of first requiring the Chargee to
proceed against or enforce any other rights or security or claim payment from
any person before claiming from the Chargor under this Charge. This waiver
applies irrespective of any law or any provision of a Loan Document to the
contrary.
 
13.4
Appropriations

 
Until all Secured Obligations have been irrevocably paid in full and the Chargee
has no continuing obligations in relation to the facilities, the Chargee may:
 

 
(a)
refrain from applying or enforcing any other monies, securities or rights held
or received by the Chargee in respect of those amounts, or apply and enforce the
same in such manner and order as it sees fit (whether against those amounts or
otherwise) and the Chargor shall not be entitled to the benefit of the same; and

 

 
(b)
hold in an interest-bearing suspense account any monies received from the
Chargor or on account of the Chargor’s liability under this Charge.

 
13.5
Deferral of Chargor’s Rights

 
Until all amounts which may be or become payable by the Borrowers under or in
connection with the Loan Documents have been irrevocably paid in full, unless
the Chargee otherwise directs, the Chargor will not exercise any rights which it
may have by reason of performance by it of its obligations under the Loan
Documents;
 
11

--------------------------------------------------------------------------------


 

 
(a)
to be indemnified by a Borrower;

 

 
(b)
to claim any contribution from any other guarantor of any Borrower’s obligations
under the Loan Documents; and/or

 

 
(c)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Chargee under the Loan Documents or of any other
guarantee or security taken pursuant to, or in connection with, the Loan
Documents by the Chargee.

 
13.6
Additional Security

 
The security set out in this Share Charge is in addition to and is not in any
way prejudiced by any other security now or subsequently held by the Chargee.
 
14
CONSOLIDATION OF ACCOUNTS AND SET-OFF

 
In addition to any general lien or similar rights to which they may be entitled
by operation of law, the Chargee shall have the right at any time and without
notice to the Chargor to combine or consolidate all or any of the Chargor’s then
existing accounts with, and liabilities to, the Chargee and to set off or
transfer any sum or sums standing to the credit of any one or more of such
accounts in or towards satisfaction of any of the liabilities of the Chargor to
the Chargee on any other account or in any other respect. The liabilities
referred to in this Clause may be actual, contingent, primary, collateral,
several or joint liabilities, and the accounts, sums and liabilities referred to
in this Clause may be denominated in any currency.
 
15
RETENTION OF SECURITY

 
If the Chargee considers that any amount paid or credited to the Chargee under
any Loan Document is capable of being avoided or otherwise set aside on the
winding-up or liquidation (or other similar process) of the Chargor or any other
person, or otherwise, that amount shall not be considered to have been paid in
determining whether the Secured Obligations have been repaid and the Chargee may
retain such security as it thinks fit.
 
16
CURRENCY

 
For the purpose of or pending the discharge of any of the Secured Obligations
the Chargee may, in its sole discretion, convert any moneys received, recovered
or realised in any currency under this Share Charge (including the proceeds of
any previous conversion under this Clause) from their existing currency of
denomination into any other currency at such rate or rates of exchange and at
such time as the Chargee thinks fit.
 
17
APPLICATION

 
The Chargor shall not have any rights in respect of the application by the
Chargee of any sums received, recovered or realised by the Chargee under this
Share Charge.
 
12

--------------------------------------------------------------------------------


 
18
NOTICES

 
All notices, consents, requests, approvals, demands, or other communication
(collectively, "Communication") by any Party to this Share Charge or any other
Loan Document must be in writing and shall be deemed to have been validly
served, given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. The Chargor or the Chargee
may change its address or facsimile number by giving the other party written
notice thereof in accordance with the terms of this Clause 18.


If to the Chargor:
Diomed Holdings, Inc.
 
1 Dundee Park
Andover, MA 01810
Attention: David B. Swank
Facsimile: (978) 475-8488
Telephone: (978) 824-1823
 
Copy to:
McGuire Woods LLP
1345 Avenue of the Americas
7th Floor
New York, NY 10105
Attention: William A. Newman, Esq.
Facsimile: (212) 548-2170
Telephone: (212) 548-2660
   
If to the Chargee:
Hercules Technology Capital Growth, Inc.
 
Attention: Chief Legal Officer and R. Bryan Jadot
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301 
Facsimile: 650-473-9194
Telephone: 650-289-3060
 
With a copy to:
Sandra Vrejan
Bingham McCutchen LLP
150 Federal Street
Boston, MA 02110
Facsimile: 617-951-8736
Telephone: 617-951-8671

 
19
NEW ACCOUNTS

 
If the Chargee receives or is deemed to be affected by notice whether actual or
constructive of any subsequent charge or other interest affecting any part of
the Charged Portfolio and/or the proceeds of sale of any Charged Portfolio, then
the Chargee may open a new account or accounts with the Chargor. If the Chargee
does not open a new account or accounts it shall nevertheless be treated as if
it had done so at the time when the notice was, or was deemed to be, received
and as from that time all payments made to the Chargee shall be credited or be
treated as having been credited to the new account or accounts and shall not
operate to reduce the amount for which this Share Charge is security.
 
13

--------------------------------------------------------------------------------


 
20
CONTINUING SECURITY

 
The security constituted by this Share Charge shall be continuing and shall not
be considered as satisfied or discharged by any intermediate payment or
settlement of the whole or any part of the Secured Obligations and shall be
binding until all the Secured Obligations have been discharged in full to the
satisfaction of the Chargee and all of the Chargee have ceased to have any
obligation whether actual or contingent to make any credit or accommodation
available to the Chargor.
 

21
CHANGE OF PARTIES

 

21.1
Assignment and transfer by Chargee

 
The Chargee shall have a full and unfettered right to assign or otherwise
transfer the whole or any part of the benefit of this Share Charge to any person
to whom all or any part of its rights, benefits and obligations under the Loan
Agreement are assigned or transferred in accordance with the provisions of the
Loan Agreement.
 
21.2
Assignment and transfers by the Chargor

 
The Chargor may not assign any of its rights or transfer any of its rights or
obligations under this Share Charge.
 
22
TAX AND INDEMNITIES

 
22.1
Definitions

 
In this Clause 21:
 
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
 
"VAT" means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.
 
Unless a contrary indication appears, in this Clause 22 (Tax and Indemnities) a
reference to "determines" or "determined" means a determination made in the
absolute discretion of the person making the determination.
 
22.2
Stamp taxes

 
The Chargor shall pay and, within three (3) Business Days of demand, indemnify
the Chargee against any cost, loss or liability the Chargee incurs in relation
to all stamp duty, registration and other similar Taxes payable in respect of
any Loan Document.
 
22.3
Value added tax

 

 
(a)
All amounts set out, or expressed to be payable under a Loan Document by any
Chargor to the Chargee which (in whole or in part) constitute the consideration
for VAT purposes shall be deemed to be exclusive of any VAT which is chargeable
on such supply, and accordingly, subject to paragraph (b) below, if VAT is
chargeable on any supply made by the Chargee to any Party under a Loan Document,
that Party shall pay to the Chargee (in addition to and at the same time as
paying the consideration) an amount equal to the amount of the VAT (and the
Chargee shall promptly provide an appropriate VAT invoice to the Chargor).

 
14

--------------------------------------------------------------------------------


 

 
(b)
Where a Loan Document requires the Chargor to reimburse the Chargee for any
costs or expenses, the Chargor shall also at the same time pay and indemnify the
Chargee against all VAT incurred by the Chargee in respect of the costs or
expenses to the extent that the Chargee reasonably determines that neither it
nor any other member of any group of which it is a member for VAT purposes is
entitled to credit or repayment from the relevant tax authority in respect of
the VAT.

 
23
OTHER INDEMNITIES

 
23.1
Currency indemnity

 

 
(a)
If any sum due from the Chargor under the Loan Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

 

 
(i)
making or filing a claim or proof against the Chargor; or

 

 
(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 

 
the Chargor shall as an independent obligation, within three Business Days of
demand, indemnify the Chargee against any cost, loss or liability arising out of
or as a result of the conversion including any discrepancy between (A) the rate
of exchange used to convert that Sum from the First Currency into the Second
Currency and (B) the rate or rates of exchange available to that person at the
time of its receipt of that Sum.

 

 
(b)
The Chargor waives any right it may have in any jurisdiction to pay any amount
under the Loan Documents in a currency or currency unit other than that in which
it is expressed to be payable.

 
23.2
Indemnity by the Chargor

 
The Chargor hereby agrees to indemnify the Chargee, any Receiver against all
losses, actions, claims, costs, charges, expenses and liabilities (together, the
“Liabilities”) incurred by the Chargee and any Receiver (including any
substitute delegate attorney as aforesaid) (i) in relation to this Charge or the
Secured Obligations (in either case provided that such Liabilities are not due
solely to the gross negligence or wilful misconduct of the Chargor or the
Receiver), or (ii) occasioned by any breach by the Chargor of any of its
covenants or obligations under this Charge. The Chargor shall so indemnify the
Chargee and any Receiver on demand and shall pay interest on the sum demanded at
the Default Rate from time to time from the date on which the same were demanded
by the Chargee or any Receiver and any sum so demanded together with any
interest, shall be a charge upon the Charged Property in addition to the moneys
hereby secured.
 
15

--------------------------------------------------------------------------------


 
24
REMEDIES CUMULATIVE ETC.

 
24.1
Cumulative Rights

 
The rights, powers and remedies provided in this Share Charge are cumulative and
are not, nor are they to be construed as, exclusive of any rights, powers or
remedies provided by law or otherwise.
 
24.2
Failure to Exercise not to act as a Waiver

 
No failure on the part of the Chargee to exercise, or delay on its part in
exercising, any of its respective rights, powers and remedies provided by this
Share Charge or by law (collectively the "Rights") shall operate as a waiver
thereof, nor shall any single or partial waiver of any of the Rights preclude
any further or other exercise of that one of the Rights concerned or the
exercise of any other of the Rights.
 
25
PROVISIONS SEVERABLE

 
Every provision contained in this Share Charge shall be severable and distinct
from every other such provision and if at any time any one or more of such
provisions is or becomes invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining such provisions shall not in any
way be affected thereby.
 
26
CHARGEE’S CERTIFICATE

 
A certificate by an officer of the Chargee as to any sums payable hereunder to
the Chargee shall (save in the case of manifest error) be conclusive and binding
upon the Chargor for all purposes.
 
27
AMENDMENTS

 
No amendments or waiver of any provision of this Share Charge and no consent to
any departure by the Chargor therefrom shall in any event be effective unless
the same shall be in writing and signed or approved in writing by the Chargee,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.
 
28
AMENDMENTS TO LOAN DOCUMENTS

 
This Share Charge shall remain in full force and effect notwithstanding any
amendments or variations from time to time of the Loan Documents and all
references to the Loan Documents herein shall be taken as referring to the Loan
Documents as amended or varied from time to time (including, without limitation,
any increase in the amount of the Secured Obligations).
 
29
COUNTERPARTS

 
This Share Charge may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Share Charge.
 
30
LAW

 
This Share Charge is governed by and shall be construed in accordance with
English law.
 
16

--------------------------------------------------------------------------------


 
31
ENFORCEMENT

 
31.1
Jurisdiction of English courts

 

 
(a)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Share Charge (including a dispute regarding
the existence, validity or termination of this Share Charge) (a "Dispute").

 

 
(b)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

 
(c)
This Clause 31.1 is for the benefit of the Chargee only. As a result, no Chargee
shall be prevented from taking proceedings relating to a Dispute in any other
courts with jurisdiction. To the extent allowed by law, the Chargee may take
concurrent proceedings in any number of jurisdictions.

 
31.2
Service of process

 
Without prejudice to any other mode of service allowed under any relevant law,
the Chargor:
 

(a)
irrevocably appoints Diomed Limited as its agent for service of process in
relation to any proceedings before the English courts in connection with this
Share Charge (with all correspondence to:

 
Building 2000
Beach Drive
Cambridge Research Park
Waterbeach, Cambridge CB25 9TE
United Kingdom
 
 
under this Clause 31.2 to be clearly marked for the urgent attention of Paul
Grafham, Secretary of Diomed Limited;

 

 
(b)
agrees that failure by a process agent to notify the Chargor of the process will
not invalidate the proceedings concerned; and

 

 
(c)
if any person appointed as process agent is unable for any reason to act as
agent for service of process, the Parent (on behalf of the Chargor) must
immediately (and in any event within 3 days of such event taking place) appoint
another agent on terms acceptable to the Chargee. Failing this, the Chargee may
appoint another agent for this purpose.

 
The Chargor expressly agrees and consents to the provisions of this Clause 31.
 
IN WITNESS whereof the Chargor has executed this Share Charge as a deed and the
Chargee has executed this Share Charge under hand with the intention that it be
delivered the day and year first before written.
 
17

--------------------------------------------------------------------------------


 
THE SCHEDULE
 
SHARES
 
Company whose shares are being charged
 
Number and class of shares
     
DIOMED LIMITED, a company incorporated under the laws of England and Wales with
registered number 02338196 and with its registered office at 2000 Cambridge
Research Park, Ely Road, Waterbeach, Cambridge, CB25 9TE, England
 
 
65% of the share capital (the share capital being 3,000,000 ordinary shares of
£0.001), which is equal to 1,950,000 ordinary shares.
 

 
18

--------------------------------------------------------------------------------




EXECUTED as a Deed by
)
 
DIOMED, INC.
)
 
acting by
)
 
Name: __________________________
)
By: _________________________
Title: ___________________________
)
Authorised Signatory
being persons having power to act
)
 
on its behalf in accordance with its constitution
)
 

 
19

--------------------------------------------------------------------------------


 
SIGNED for and on behalf of
) 
 
HERCULES TECHNOLOGY CAPITAL
)
 
GROWTH, INC.
)
Name: __________________________
)
By: __________________________
Title: ___________________________
)
 
being a person who in accordance
)
 
with the laws of the state of Maryland
)
 
is acting under the authority
)
 
(express or implied) of that company
)
 



20

--------------------------------------------------------------------------------


 